DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
In regards to applicants’ arguments regarding the “detect a first condition on
the first bus while each of the device and the first bus is in a low-power state” and “send an indication of a first type of wake-up event to the host responsive to detecting the first condition”:  Srivastava teaches detecting a wake event on the first bus.  When a device is asleep it is in a low power state thus, while the device on the bus is in a low power state the bus itself may not be in a low power state.  As previously noted Flannery teaches an intermediate device/repeater/hub being in a low power state and Fruhauf teaches the Vbus both to/from the device and the host and intermediate device/repeater/hub being in a low power state.  “The Session Request Protocol would allow the B-device to request and A-device to turn on the Vbus power and begin a session. This could be defined as the time when the A-device is furnishing Vbus power” Para [0077]  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the bus from the device in a low power state as well as the device in a low power state.  Schramm et al teaches an intermediate device that receives a wake signal from an external device sending an indication of a first type of wake up event to the host responsive to the detecting of the external wake up event.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al PN 2009/0210734, Srivastava PN 2018/0189222 and Fruhauf PN 2006/0065743.
In regards to claims 1, 8, 15: Schramm et al teaches an apparatus (figure 3) comprising: a host (385); and a device (220) interposed between the host (385) and a device (the source of the external wakeup request), wherein the device (220) is connected to the source via a first bus (the signal line on which the External wakeup request is sent), wherein the device (220) is connected to a host interface ( the connection to 220) of the host (385) via a second bus (USB bus 252,250): wherein, while the host interface is in a power-gated state (power to USB bus 250 disabled 104 yes branch), the device (220) is configured to: detect a first condition (external wakeup request) on the first bus (the signal line on which the external wakeup request is signaled); and send an indication (wakeup signal generated in module 222) of a first type of wake-up event (request from an external device to wakeup) to the host (385) responsive to detecting the first condition (the external wakeup request); wherein the host is configured to initiate a second type of wake-up event (Generates a host wakeup signal 366 and power enable signal 368) to establish a connection over the second bus (252,250) to the device (220) in response to receiving the indication of the first type of wake-up event (external wakeup request). Schramm et al does not state device 220 can be a repeater/hub but does state the wakeup signal can be internal (228) or external (230). Srivastava teaches a hub/repeater that receives an external wakeup signal from a USB device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have Schramm et al’s device 220 be a hub/repeater with attached USB devices. Because this is a common practice in USB.  Srivastava teaches the device connected downstream to the Hub being in a sleep state thus in a low power state but does not expressly teach the Vbus to the device being in a low power state.  Fruhauf teaches a downstream device sending a session request to an upstream device which could be a hub 406 “The Session Request Protocol would allow the B-device to request and A-device to turn on the Vbus power and begin a session. This could be defined as the time when the A-device is furnishing Vbus power” Para [0077].  It would have ben obvious to allow the Vbus downstream (i.e. on the claimed first bus) to the HUB/repeater/intermediate device to be in a low power state because this would save power by not powering the Vbus.
In regards to claims 4, 11, 18: Schramm et al teaches “a wakeup signal on the power line or on a single-line sideband may cause the execution of interrupt handler code for enabling the power supply and optionally waking up the USB host’ Para [0087]
In regards to claims 5, 12, 19: Schramm et al teaches the interrupt may be a sideband signal (figure 7).
In regards to claims 6, 13, 20: Srivastava mentions the existence of IC’s (Para [0144]) and describes the SOC and the host repeater as separate but does not expressly state the SOC and repeater are on separate IC’s. It would have been obvious to place the host and repeater on separate IC’s because this would have limited the density of circuit components on a single IC see also MPEP 2144.04 V.C. Schramm et al teaches the host and device being separate devices.
In regards to claims 7, 14: Srivastava teaches the first bus is USB and the second bus is eUSB. USB is higher voltage than eUSB.
Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al PN 2009/0210734, Srivastava PN 2018/0189222 and Fruhauf PN 2006/0065743 as applied to claim 1 above, and further in view of Universal Serial Bus 3.0 Specification herein after USB3.
In regards to claims 2, 9, 16: Schramm et al teaches the first type of wake up event is a request from an external source to wake up but does not state this is a USB protocol Device initiated wakeup event. USB3 teaches “Device Initiated Wake from Suspend” (C.1.4.5). It would have been obvious to wake the USB devices according to a USB protocol because the devices are USB. Srivastava teaches downstream devices causing a wakeup event. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the downstream device initiate the external wakeup request in accordance with the USB protocol because this would make the downstream device be compliant with the USB protocol. Schramm et al also teaches the host receiving an interrupt to wake but does not teach this causes the host to initiate a USB protocol Host initiated wakeup. USB3 teaches Host initiated Wake from suspend (C.1.4.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the host that receives the wakeup interrupt initiate a “Host Initiated Wake from Suspend” in accordance with the USB protocol because this would make the host device be compliant with the USB protocol.
In regards to claims 3, 10, 17: USB3 teaches a LFPS from the device to wake according to the USB protocol.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References are cited with a reduced Vbus voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187